Citation Nr: 0721846	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for pain and limitation 
of motion of both feet.

3.  Entitlement to service connection for upper back pain 
with scapulocostal syndrome.

4.  Entitlement to an increased initial rating for cystic 
acne, rated as 30 percent disabling prior to September 14, 
2004, and as 60 percent disabling on and after September 14, 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1974.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issues of entitlement to service connection for neck 
pain, for a bilateral foot disability, and for upper back 
pain with scapulocostal syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for diabetes 
mellitus and peripheral neuropathy raised during the November 
2006 hearing are REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 14, 2004, the veteran's cystic acne 
was manifested by ulceration and the use of systemic 
antibiotic medication, which more nearly approximates 
systemic manifestations.  

2.  From August 30, 2002 to September 14, 2004, the veteran's 
cystic acne did not affect more than 40 percent of the entire 
body or of exposed areas, or require constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the year prior.  

3.  As of September 14, 2004, the veteran is receiving the 
maximum disability evaluation for service-connected cystic 
acne.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, and 
no greater, for cystic acne have been met from the effective 
date of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2002) and 
(2006).  

2.  As of September 14, 2004, the criteria for a rating in 
excess of 60 percent for cystic acne have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002) and (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Because this is an appeal from the initial disability 
evaluation assigned when service connection was granted, the 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  For the reasons discussed below, the Board concludes 
that a staged rating is appropriate, as the evidence supports 
the assignment of a 50 percent rating, but no higher, from 
the effective date of service connection, but does not 
support the assignment of a rating in excess of 50 percent 
between August 30, 2002 and September 14, 2004, or a rating 
in excess of 60 percent as of September 14, 2004.   

Service connection for cystic acne was granted by analogy 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, with a 
30 percent evaluation effective November 22, 1999.  See 
January 2002 rating decision.  Evaluation of a service-
connected disability in accordance with schedular criteria 
that closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2006).  The 
veteran filed a notice of disagreement (NOD) following the 
issuance of the January 2002 rating decision, and the RO 
subsequently granted an increase of 60 percent for cystic 
acne.  The initial effective date assigned for the 60 percent 
rating was November 22, 1999, but the RO amended the date to 
September 14, 2004.  See December 2004 and July 2005 rating 
decisions.  Despite the increase granted, and because the 
effective date of the increased rating does not go back to 
the original date of claim, the veteran's appeal remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  

During the appeal, the rating criteria for skin diseases were 
amended, effective August 30, 2002.  Prior to the amendments, 
a 50 percent evaluation was warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or eczema that was exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  New Diagnostic Code 7806 (2006) assigns a 60 percent 
evaluation for dermatitis or eczema that affects more than 40 
percent of the entire body or of exposed areas; or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Both the old and new criteria apply, but the 
substantive new criteria cannot be applied before their 
August 30, 2002 effective date.  

The veteran contends that his service-connected cystic acne 
merits a rating in excess of 30 percent for the period of 
time before September 14, 2004.  More specifically, he 
asserts that his symptoms as noted during a March 2001 VA 
compensation and pension (C&P) skin diseases examination more 
closely resemble the criteria for a 50 percent evaluation 
under old Diagnostic Code 7806.  See August 2002 NOD.  

The evidence of record prior to the August 30, 2002 
amendments includes VA treatment records and the March 2001 
VA C&P examination report.  In December 1999, the veteran had 
already undergone one month of therapy related to skin 
lesions, but was noted to be experiencing xerosis (dry skin) 
and pruritus (itching) due to the therapy.  See medical 
record/progress note.  A February 2001 VA physician progress 
note indicates that the veteran's back showed slight 
improvement with remaining widespread cysts on the upper 
back.  He had some relief from using Neutrogena soap and 
Lubriderm lotion and had been prescribed two medications to 
control his cystic acne, namely Keflex and Diflucan.  During 
the March 2001 VA C&P skin diseases examination, it was noted 
that the veteran had more than 30 hyperpigmented lesions on 
his back and ulcerations in the groin area, on both feet, and 
on his neck.  Some of the skin lesions were noted to be 
weeping and infected and the lesions and ulcerations were 
noted to be itchy and tender.  

The Board finds that the symptomatology of the veteran's 
service-connected cystic acne noted in the treatment records 
and during the March 2001 VA examination more nearly 
approximates the criteria for a 50 percent evaluation under 
old Diagnostic Code 7806.  38 C.F.R. § 4.7 (2006).  The VA 
examiner in March 2001 specifically noted ulceration, and the 
examination report and treatment records show the use of 
systemic medication and more than 30 hyperpigmented lesions, 
which the Board concludes more nearly approximates systemic 
manifestations, so as to support the assignment of a 50 
percent rating for cystic acne under the rating criteria in 
effect before August 30, 2002.  See 38 C.F.R. § 4.7.

The Board must further determine whether the evidence 
supports the assignment of a rating in excess of 50 percent 
under new Diagnostic Code 7806.  The only available rating in 
excess of 50 percent is the 60 percent evaluation described 
above.  The evidence of record between August 30, 2004 and 
September 14, 2004, however, does not warrant the assignment 
of a 60 percent rating, as there is no evidence that the 
veteran's cystic acne affected more than 40 percent of the 
entire body or of exposed areas, or required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the prior year.  See 
December 2002 VA C&P skin disease examination and March 2004 
addendum opinion; July 2004 letter from Dr. J.C. Odom; VA 
treatment records.  The Board acknowledges the veteran's 
August 2004 statement in which he indicates that Dr. Odom 
reports he has been on constant systemic therapy for the past 
four years.  None of the medications listed by Dr. Odom in 
his July 2004 letter, however, are classified as 
corticosteroids or immunosuppressive drugs. 

The veteran also contends that his service-connected cystic 
acne merits a rating in excess of the 60 percent evaluation 
that was assigned effective September 14, 2004.  The 60 
percent evaluation is the maximum schedular rating provided 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  As 
such, a rating in excess of 60 percent cannot be assigned 
under this diagnostic code as of September 14, 2004.  

Despite the fact that the veteran is already receiving the 
maximum schedular rating provided under new Diagnostic Code 
7806, the Board must consider the other diagnostic criteria 
related to the skin to determine whether an increased rating, 
or additional separate compensable ratings, are warranted.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (impairments 
associated with a service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation).  Esteban does not apply in the instant 
case, however, as the rating criteria used to evaluated the 
veteran's service-connected cystic acne specifically 
instructs VA to use the rating criteria for dermatitis or 
eczema, or to rate the disability as disfigurement of the 
head, face or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801-7805), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See June 2001 letter.  He was later informed him of 
the need to send any evidence in his possession that pertains 
to the claims in a February 2004 statement of the case (SOC).  
Although it was not until after the rating decision that is 
the subject of this appeal that the veteran was provided 
notice regarding his claim for increased rating, the 
increased rating claim stems from a NOD, which is subject to 
section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide such notice, 
as his claim for service connection for cystic acne was 
substantiated years ago.  Furthermore, he has not disagreed 
with the effective date of the award of cystic acne, and he 
was subsequently given notice and an opportunity to provide 
information, evidence and argument concerning a higher 
rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been obtained and he was given several appropriate VA 
examinations in connection with his claim for increased 
rating.  The Board notes that the veteran's records have not 
been obtained from the Social Security Administration; 
however, the Board concludes that the veteran has not been 
prejudiced by this because he has been assigned the maximum 
schedular evaluation for the disability at issue for the 
entire time period in question.  The record does not 
otherwise suggest the existence of additional, pertinent 
evidence that has not been obtained.  In fact, the veteran 
indicated he had no additional documents to submit at his 
November 2006 hearing.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A disability evaluation of 50 percent, and no higher, for 
cystic acne is granted from the effective date of service 
connection.

A disability evaluation higher than 60 percent for cystic 
acne is denied for the period beginning September 14, 2004.  


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claims for service connection 
for neck pain, for a bilateral foot disability, and for upper 
back pain with scapulocostal syndrome.  Further development 
would ensure that the veteran's due process rights, including 
those associated with the duties to notify and assist, are 
met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

The evidence of record reveals that the veteran is in receipt 
of benefits from the Social Security Administration (SSA).  
See December 1987 VA Form 21-4138; November 1987 letter from 
SSA; VA Form 21-0517-1 received in March 1995; VA progress 
note dated in July 2000.  No request for records from the 
SSA, however, has ever been made.  Medical records from SSA 
pertaining to any original or continuing award of disability 
benefits should be requested and associated with the claims 
folder before a decision is rendered on the veteran's claim 
for entitlement to service connection.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

Concerning the claim for an upper back disability, the 
veteran contends that he injured his spine and shoulders 
after falling on his back during military maneuvers, and that 
he later aggravated this injury while jacking up a vehicle in 
service.  He asserts that he has suffered from back pain ever 
since his discharge.  See February 2001 VA Form 9; VA Forms 
21-4138 dated August 2002, December 2002, June 2005; hearing 
transcript.  In addition, the veteran's service medical 
records contain several references to complaint of back pain.  
See September 1973, August 1974, October 1974 and November 
1974 records.  At the time of his discharge, it was noted 
that the veteran had scapulocostal syndrome that was 
asymptomatic when not stressed.  See December 1974 report of 
medical examination.  A February 2000 MRI of the lumbar spine 
revealed no acute disc herniation or spinal canal stenosis, 
but several discs in the upper and mid thoracic region 
demonstrated changes of disc degeneration.  In July 2002, the 
veteran was diagnosed with lumbago.  See VA records.  Thus, 
the three elements of 38 C.F.R. § 3.159(c)(4) are met, and an 
examination should be scheduled.  

As for the veteran's feet, his service medical records 
contain an August 1973 record indicating that he complained 
of pain in his left big toe and second metatarsal for two 
month prior, but denied any preceding trauma, and a May 1974 
record showing that he complained of painful feet when 
running, alleging that he could not run in his boots.  The 
veteran has also reported that he injured his feet in a fall 
from a cliff during service.  See, e.g., VA Form 21-4138 
dated in August 2002.  Post-service evidence related to 
treatment for pain in the feet includes a June 1999 x-ray of 
the veteran's right foot, which showed early arthritic 
changes in the first metacarpal phalangeal (MP) articulation 
and lucency on the medial aspect of the distal head of the 
first metatarsal, suggesting the possibility of gout.  An 
impression of possible gout in the first metatarsal and 
osteoarthritic changes was made.  Also, a July 2000 VA 
progress note indicates that the veteran was seen with 
complaint of painful calluses at the sub-fifth 
metacarpophalangeal joint (MPJ) on the left foot, medial 
hallux on the right foot, and soreness all over the balls of 
his feet.  He was assessed with calluses and foot pain, and 
it was noted that his shoes were too small for his feet.  A 
September 2004 record from the veteran's private podiatrist, 
Dr. B. Vierra, contains an assessment of pain in both feet, 
tarsal tunnel in both feet, and peripheral neuropathy in both 
feet.  Thus, the three elements of 38 C.F.R. § 3.159(c)(4) 
are met, and an examination should be scheduled.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current upper back 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available for review.  

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the diagnosis or diagnoses 
involving the feet.  For each diagnosis, 
the examiner should indicate whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the diagnosed disability is related 
to service.  The examiner should explain 
the reason(s) for the opinion(s).  The 
claims folder should be made available 
for review.  

5.  Thereafter, readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


